PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,122,743
Issue Date: September 1, 2015
Application No. 12/022,278
Filed: January 30, 2008
Attorney Docket No. END920070285US1-IEN106374

:
:
:      DECISION ON PETITION
:
:
:



This is a decision on the petition under 37 CFR 1.182, filed April 1, 2019, to correct the name of the joint inventor on the front page of the above-identified patent.  

It is noted that the present petition is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Patrick J. Daugherty appearing on the petition shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts. 
 
The petition is DISMISSED.

Petitioner requests issuance of a Certificate of Correction to correct the name of the joint inventor from “Daniel W. Reeves” to William D. Reeves. However, a review of the official file record fails to show that a Certificate of Correction reflecting the change in the name was filed. Thus, the present petition cannot be granted at this time.

Any renewed petition under 37 CFR 1.182 should be accompanied by a Certificate of Correction (USPTO Form No. PTO/SB/44). See the enclosed form, which accompanies this decision. No further fees are required.1 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450



			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

Registered users of EFS-Web may alternatively submit their response to this decision via EFS-Web.

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3226.



/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions

Enclosure: Certificate of Correction – Form No. PTO/SB/44 



    
        
            
        
            
    

    
        1 The petition fee of $400 and the Certificate of Correction fee of $150 were received on April 1, 2019.